Citation Nr: 0018203	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD) currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
well grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a disability has become more severe is well grounded where 
the disability was previously service-connected and rated, 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the appellant's claim is well grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999).

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.  The evidence as 
to the severity of the appellant's PTSD is conflicting and 
another VA examination is required in order to ascertain 
symptoms attributable to PTSD and their severity.  A VA 
examination report from February 1997 indicated that the 
appellant was having difficulty sleeping, and was neglecting 
his personal hygiene.  The report indicated he was without 
any close personal relationships and did show occasional 
suicidal thoughts.  The report however, then indicated that 
the appellant did not exhibit homicidal or suicidal ideation.  
The appellant was found to have difficulty concentrating and 
difficulty with memory, but no hallucinations were noted.  A 
VA discharge summary from September 1997 noted that appellant 
was not having homicidal or suicidal thoughts and provided a 
Global Assessment of Functioning Score (GAF) of 60.  The 
appellant was diagnosed with PTSD, depressive disorder, and 
alcohol dependence.  Lastly, outpatient treatment notes from 
September 1997 to January 1998 indicate that the appellant 
was suffering from sleeplessness, and depression.  A 
treatment note from August 1997 reported that the appellant 
was having suicidal thoughts.  He was again diagnosed with 
PTSD and alcohol dependence.  It is not clear from the record 
what psychiatric symptomatology is due to PTSD and what is 
related to other disabilities he may have (including alcohol 
dependence and dysthymia).  Similarly, the record is 
conflicting on the nature and severity of the appellant's 
symptoms.

In light of the above, the Board feels that another 
examination should be scheduled to address the current 
severity of the appellant's PTSD as well as a current GAF 
score and to relate the appellant's current level of 
functioning to his PTSD or to other sources as appropriate.

The above evidentiary development is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1999).

Overall, the Board finds that, after the above medical 
development has been completed, the RO must review the 
appellant's claim seeking an increased rating for PTSD, fully 
explaining the reasons and bases for its determinations, with 
correct application of the pertinent laws and regulations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The appellant should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the appellant 
for a VA examination in order to assess 
the current nature and severity of his 
service-connected PTSD.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  All current manifestations of 
the appellant's PTSD should be determined 
and discussed.  The severity of any found 
symptomatology should be evaluated.  The 
examiner is specifically instructed to 
determine a current GAF score, as well as 
to offer an opinion as to how much of the 
appellant's current disability is related 
to PTSD and how much is related to other 
disabilities he may have.  Similarly, the 
examiner is instructed to offer an 
opinion regarding the appellant's ability 
to work, and to determine how much of his 
inability to work, if any, is related to 
PTSD and how much is related to other 
disabilities he may have.  The reasoning 
that forms the basis of the above 
opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, the RO should review the 
claim of entitlement to an increased 
disability rating for PTSD, based on all 
the evidence in the claims file.  All 
pertinent diagnostic codes under the 
Schedule for Rating Disabilities, 
38 C.F.R. § Part 4  (1999), should be 
considered.  The RO must provide a 
complete rationale for its decision.  

5.  If the decision remains unfavorable, 
the appellant should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
in which to respond.  The SSOC should 
provide any additional pertinent laws and 
regulations for all determinations by the 
RO, including rationales for all 
decisions made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



